Citation Nr: 0610371	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken ankle.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired eye 
disorder.

4.  Entitlement to service connection for missing teeth.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from May 1955 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's case was remanded to the RO for additional 
development in September 2005.  Among the matters addressed 
in the remand was the need to clarify whether the veteran 
desired a hearing before a member of the Board.

In February 2006 the veteran was informed that his appeal was 
being returned to the Board.  He was directed to submit any 
additional evidence or any request for a hearing directly to 
the Board as required by 38 C.F.R. § 20.1304 (2005).  

The veteran submitted a VA Form 9 and a statement to the 
Board in March 2006.  He requested a Board hearing at the RO.  
He confirmed his request in correspondence received several 
days later.  Consequently, because of the veteran's timely 
request for a hearing, see 38 C.F.R. § 20.1305, the Board 
will again remand the veteran's case.  Accordingly, the 
veteran's case is REMANDED to the RO for the following 
action:

The RO should schedule a hearing 
before a member of the Board sitting 
at the RO.  The RO should provide 
the veteran notice of the hearing, 
and the veteran and his 
representative should be given 
opportunity to prepare.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

